F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 19 2000
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


STEVE A. SEITZ,

          Petitioner-Appellant,
                                                        No. 00-6015
v.                                                (W. District of Oklahoma)
                                                    (D.C. No. 99-CV-88)
STEVE HARGETT,

          Respondent-Appellee.




                             ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This case is before the court on Steve Seitz’s pro se request for a certificate

of appealability (“COA”). Seitz seeks a COA so that he can appeal the district


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court’s dismissal of his 28 U.S.C. § 2254 petition. See 28 U.S.C. § 2253(c)(1)(A)

(holding that no appeal may be taken from an order denying relief in a § 2254

petition unless the petitioner-appellant first obtains a COA). Seitz was convicted

in Oklahoma state court on two counts of lewd or indecent acts with a child under

the age of sixteen, three counts of first degree rape, one count of forcible oral

sodomy, and one count of attempted sodomy; he received a lengthy prison

sentence. Seitz filed the instant § 2254 habeas petition in January of 1999

alleging some forty claims of constitutional error. Seitz’s petition was referred to

a magistrate judge for initial proceedings pursuant to 28 U.S.C. § 636(b)(1)(B).

In a thorough and well-reasoned report and recommendation (“R & R”) the

magistrate judge recommended that Seitz’s petition be dismissed because it was

filled well outside the one-year limitations period set out in 28 U.S.C. § 2244(d).

The magistrate judge further concluded that Seitz had failed to identify any

circumstances that would support an equitable tolling of the limitations period.

Upon de novo review, the district court adopted the R & R and dismissed Seitz’s

petition.

      To demonstrate his entitlement to a COA, Seitz must make a “substantial

showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2).

Because the district court dismissed Seitz’s petition on limitations grounds, Seitz

must demonstrate both that jurists of reason would find it debatable whether the


                                          -2-
petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in

concluding the petition was filed outside of § 2244(d)’s limitations period. See

Slack v. Warden, 120 S. Ct. 1595, 1603-04 (2000). The analysis set forth in the

R & R thoroughly and correctly demonstrates that Seitz’s petition was untimely

and that he is not entitled to the benefits of equitable tolling. This court will not

expend scarce judicial resources in repeating that analysis. Seitz’s request for a

COA is DENIED for substantially those reasons set forth in the R & R. The

appeal is therefore DISMISSED.

                                         ENTERED FOR THE COURT:



                                         Michael R. Murphy
                                         Circuit Judge




                                           -3-